19 F.3d 1431
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory Alonza WRIGHT, Petitioner Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent Appellee.
No. 93-2188.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided March 29, 1994.

Appeal from the United States Tax Court.  (Tax Ct. No. 92-19468)
Gregory Alonza Wright, appellant pro se.
Bruce Raleigh Ellisen, Gary R. Allen, Robert Leslie Baker, United States Dept. of Justice, Washington, DC, for appellees.
U.S.T.C.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the tax court's order dismissing his petition for lack of jurisdiction.  Our review of the record and the tax court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the tax court.  Wright v. Commissioner, IRS, No. 92-19468 (U.S.T.C. June 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED